Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 1 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 2 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 3 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 4 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 5 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 6 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 7 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 8 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 9 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 10 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 11 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 12 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 13 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 14 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 15 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 16 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 17 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 18 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 19 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 20 of 60
Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 21 of 60




              EXHIBIT “A”
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 22 of 60




                            Commercial Property Insurance Policy


PartnerRe Ireland Insurance Limited
5th Floor, Block 1
The Oval
160 Shelbourne Road
Dublin 4
Ireland


Mail claims to:
One Greenwich Plaza
Greenwich CT 06830

Fax claims to: + 1 203 485 4657




Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 23 of 60
                                                                                Declaration Page
                                                                                 PRECT FF 001

PARTNERRE IRELAND INSURANCE LIMITED
POLICY NUMBER: F550936

Excess Commercial Property Policy - Declarations


    1. Named Insured         PUERTO RICO ELECTRIC POWER AUTHORITY and/or PREPA
                             Networks and/or PREPA Net International Wholesale Transport, Inc.
                             and/or Commonwealth of Puerto Rico, Secretary of the Treasury, c/o
                             Public Insurance Bureau and any owned, controlled, associated,
                             affiliated, joint venture or subsidiary companies or corporations as
                             now or may hereinafter be constituted as their respective rights and
                             interests may appear and as further defined in the Policy wording.

    2. Mailing Address       P. O. Box 364267
                             San Juan, Puerto Rico 00936 – 4267

    3. Policy Period         Effective Date:       May 15, 2014 – 12:01 A.M.
                             Expiration Date:      May 15, 2015 – 12:01 A.M.

    4. Perils Insured        All Risk of Direct Physical Loss or Damage to Covered Property
                             Including Annual Aggregate for Flood but Excluding Earthquake –
                             Earth Movement, Named Windstorm and Machinery Breakdown

    5. Property Covered      Real and Personal Property and Business Interruption and as more
                             fully defined in the Policy

    6. Territory             Puerto Rico and worldwide in respect of Transit and Temporary
                             Removal Coverage provided under this policy

    7. Policy Limit          5% or $1,250,000 part of $25,000,000 Per Occurrence and in the
                             Annual Aggregate for Flood excess Original Policy Deductibles

    8. Deductibles           $2,000,000 each and every Occurrence in respect of Physical Loss or
                             Damage plus 30 Days Waiting period each and every Occurrence in
                             respect of Business Interruption

    9. Premium               Commercial Property     $190,000 part of $3,800,000
                             Terrorism               ---------------------
                             TOTAL                   $190,000 part of $3,800,000




Authorized Representative

Date Issued: 4/1/2014           PartnerRe Connecticut, Inc
                                as authorized by PartnerRe Ireland Insurance Limited




Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 24 of 60
                                                                                          Signature Page
                                                                                          PRECT FF 002




Signature Page
IN WITNESS WHEREOF, the insurer has caused this policy to be signed by its president and secretary
and countersigned where required by law on the declarations page by it is duly authorized representative.




Secretary                                      President




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 25 of 60
                                                           Schedule of Applicable Forms
                                                                        PRECT FF 003

Schedule of Applicable Forms




PRECT FF 001                Declaration Page

PRECT FF 002                Signature Page

PRECT FF 003                Schedule of Applicable Forms

F550936                     Manuscript Policy Form




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 26 of 60
                                                                                      Manuscript Policy Form
                                                                                                    F550936

                                         GENERAL CONDITIONS


    THE FOLLOWING GENERAL CONDITIONS ARE APPLICABLE TO THIS POLICY AND ITS
 EXTENSIONS, IF THERE IS ANY CONFLICT BETWEEN THESE GENERAL CONDITIONS AND THE
 SPECIFIC COVERAGE TERMS AND CONDITIONS OF THIS POLICY AND ITS EXTENSIONS, THE
             SPECIFIC COVERAGE TERMS AND CONDITIONS SHALL PREVAIL.


1.     AUTOMATIC REINSTATEMENT

       The Limits of Liability of this Policy apply in respect of any one Occurrence and shall not be
       reduced following loss under this Policy.

2.     CIVIL AUTHORITY DAMAGE

       This Policy shall also cover against the risk of loss, damage or expense caused by civil and/or
       local authority during a conflagration and for the purpose of retarding same, provided that neither
       the conflagration, damage or destruction is caused by the perils of war or civil war.


3.     NOTIFICATION AND PAYMENT OF LOSS



       A.      NOTIFICATION


               In the event of any incident likely to result in a claim under this Policy:



               A.      The Assured shall, as soon as practicable after discovery of loss, damage or
                       expenses, give notice in writing thereof to Insurers, and thereafter supply full
                       particulars, including sworn proof of loss.


               B.      The Assured shall, if required to do so by Insurers, produce or give access to any
                       property alleged to be lost or damaged and shall send to the Insurers all
                       necessary information and assistance to enable the Insurers to deal with any
                       claim.


               The Assured shall not in any case be entitled to abandon any property to the Insurers
               whether taken possession of by the Insurers or not.




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 27 of 60
                                                                                    Manuscript Policy Form
                                                                                                  F550936

       B.      LOSS ADJUSTING



               In the event of loss under this Policy, loss adjusters are to be appointed as agreed
               between the Assured and Insurers, and all loss adjusting expenses are to be paid by
               Insurers.



       C.      PAYMENT OF LOSS


               All adjusted claims shall be paid or made good to the Assured within thirty (30) days after
               presentation and acceptance of satisfactory proof of loss. No loss shall be paid
               hereunder if the Assured has collected the same from others.



               Losses shall be payable in United States Dollars and shall be paid to the Assured, to loss
               payees as the Assured may direct, and as further detailed in General Condition 22.



       D.      PARTIAL LOSS


               In the event of partial loss to property insured under this Policy which can be conveniently
               and advantageously repaired by the Assured, the Assured may immediately make repairs.



4.     WAIVER OF SUBROGATION



       The Assured shall at the request and at the expense of the Insurers do and concur in doing and
       permit to be done all such acts and things as may be necessary or reasonably required by the
       Insurers for the purpose of enforcing any rights and remedies, or of obtaining relief or indemnity
       from other parties to which the Insurers shall be or would become entitled or subrogated upon
       their paying for or making good any loss, destruction or damage under this Policy, whether such
       acts and things shall be or become necessary or required before or after indemnification by the
       Insurers.


       Notwithstanding the above, the Insurers agree to hold harmless and to waive any rights and
       remedies or relief to which they may become entitled by subrogation against:



       A.      any individual, corporation or concern, by agreement in writing prior to loss;


       B.      any Assured as stated at Item 1. Of the Declarations, including its directors, officers or
               employees, or any contractors or subcontractors of the Assured



Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 28 of 60
                                                                                    Manuscript Policy Form
                                                                                                  F550936

       C.      the Commonwealth of Puerto Rico, its instrumentality, public corporations or any political
               sub-divisions; and


       D.      any corporation(s) whose capital stock or any part thereof is owned or controlled by the
               Assured at the time of such loss, or any of their parent, subsidiary, affiliated or associated
               companies or corporation(s) or companies having service arrangements with the Assured,
               or any contractors or subcontractors.


5.     BREACH OF CONDITION



       If any breach of clause or condition in this Policy shall occur prior to a loss, the breach shall not
       void this insurance nor cause the Insurer to avoid liability, unless such breach shall exist at the
       time of a loss under this insurance and shall have contributed to such loss.


6.     ERRORS AND OMISSIONS



       Any unintentional error or omission made by the Assured shall not void or impair the insurance
       hereunder provided the Assured reports such error or omission to Insurers as soon as reasonably
       possible after discovery.



7.     PERMISSIONS

       Permission is granted to the Assured:

       A.      for the use of any premises, articles and materials which are usual and incidental to the
               Assured’s operations, and any such usage of the Assured shall not be considered as an
               increase of hazard;

       B.      to make additions, alterations, repairs, and to construct new buildings on any premises
               without limit of time, to work at all hours, to do such work and to keep and use any articles,
               materials, and supplies as are incidental to such work;


       C.      for the Assured’s buildings to remain vacant or unoccupied without limit of time;


       D.      to effect such repairs to damaged property which would otherwise impair service to the
               Assured’s customers. Such repairs may be carried out immediately and without prior
               approval and/or inspection by the Insurer and its representatives. The Insurer will be
               advised as soon as practicable and allowed to view damaged property.


8.     SUE AND LABOUR CLAUSE



       In case of any actual or imminent loss or damage, it shall be lawful to and for the Assured, their
       factors, servants and assigns to sue, labor and travel for, in and about the defense, safeguard and
Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 29 of 60
                                                                                       Manuscript Policy Form
                                                                                                     F550936

        recovery of said property or any part thereof without any prejudice to this insurance and, subject
        always to the terms, conditions, limitations, exclusions, Limit of Liability and deductibles of this
        insurance, the charges thereof shall be borne by Insurers.

        No acts of the Insurers or the Assured in defending, serving or recovering the property insured
        shall be considered as a waiver or acceptance of abandonment.

9.      CANCELLATION

        This Policy may be cancelled by the Insurers by giving ninety (90) days notice. In the event of
        cancellation, Insurers shall mail notice by registered mail to the Assured at the address shown
        below:

                Financial Director
                PUERTO RICO ELECTRIC POWER AUTHORITY
                P.O. Box 364267
                San Juan, Puerto Rico 00936-4267

        In the event of non-payment of premium, this Policy may also be cancelled by the Insurers by
        mailing to the Assured at the above address, written notice stating when, not less than fifteen (15)
        days thereafter, such cancellation shall be effective.


        This Policy may be cancelled at any time by the Assured by mailing to the Insurers written notice
        stating when thereafter such cancellation be effective.

        If the Assured cancels, unearned premiums shall be computed on a pro-rate basis. If the Insurer
        cancels, earned premium shall be computed pro-rata.

        The mailing of Notice as aforesaid shall be sufficient proof of notice and the effective date and
        hour of cancellation stated in the report shall become the end of the Policy period. Delivery of
        such written notice either by the Assured or the Insurer shall be equivalent to mailing.
        Cancellation of this Policy, however, shall not apply to property in due course of transit as of the
        date of cancellation, and cover thereunder shall until such property has reached its insured
        destination.

        If the period of limitation relating to the giving of notice is prohibited or made void by any law
        controlling the construction thereof, such period shall be deemed to be amended so as to be
        equal to the minimum period of limitation permitted by such law.

        If the Assurer elects to cancel a risk due to losses, a list of claims should be provided along with the
        cancellation notice sent by the Assurer.

10.     CONTRIBUTING INSURANCE

        Permission is granted the Assured to have contributing insurance written upon the same plan,
        terms, conditions and provisions as those contained in this Policy. This Policy will contribute in
        accordance with the conditions of this Policy only with such other contributing insurance.



11.     UNDERLYING INSURANCE

         Permission is granted the Assured to have underlying insurance on all or any part of the
         deductible and against all or any of the perils covered by this Policy including declarations of value
         to a carrier for hire. The existence of such underlying insurance shall not prejudice or affect any
         recovery otherwise payable under this Policy. If the amount of such underlying insurance
Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 30 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

       exceeds the applicable deductible the portion which exceeds such deductible shall be classed as
       “Other Insurance”.


12.    EXCESS INSURANCE

       Permission is granted the Assured to have excess insurance over the limits of liability set forth in
       this Policy without prejudice to this Policy and the existence of such insurance, if any, shall not
       reduce any liability under this Policy.


13.    OTHER INSURANCE

       If, at the time of loss covered hereunder, there is other insurance other than excess insurance,
       contributing insurance, or underlying insurance, in force which would attach if this insurance had
       not been effected, then this insurance shall apply only for the difference between the amounts
       insured elsewhere under such other insurance and the applicable limit or sub limit of this Policy,
       subject always to payment of this Policy’s deductible; however this deductible shall not be payable
       if less than the limit of the amount insured elsewhere under such other Insurance.

14.    AUDIT

       The Insurers may examine and audit the Assured’s books and records at any time during the
       Policy period and extensions thereof and within three (3) years after the termination of this Policy,
       as far as they relate to the subject matter of this insurance.


15.    MISREPRESENTATION AND FRAUD

       This entire Policy shall be void if the Assured has willfully concealed or misrepresented, in writing
       or otherwise, any material facts or circumstances concerning this insurance or the subject matter
       thereof, or if the Assured shall make any attempt to defraud either before or after a loss.


16.    SALVAGE AND RECOVERIES



       All salvages, recoveries and payments recovered or received subsequent to a loss settlement
       under this Policy shall be applied as if recovered or received prior to the said settlement and all
       necessary adjustments shall be made between the Insured and Insurers in the proportion of their
       respective interests.

17.    DISPUTE PROVISIONS



       A.      SUIT AGAINST THE COMPANY



               No suit or action on this Policy for the recovery of any claims shall be sustainable in any
               court of law or equity unless the Assured have fully complied with all the requirements of
               this Policy, and shall be subject to any applicable time limit prescribed in the laws and
               statutes to which this Policy is subject.

Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 31 of 60
                                                                                     Manuscript Policy Form
                                                                                                   F550936



               Any suit hereunder will be subject to the provisions of the Service of Suit Clause (U.S.A.)
               below.

       B.      SERVICE OF SUIT CLAUSE (USA)

               It is agreed that in the event of the failure of the Insurers hereon to pay any amount
               claimed to be due hereunder, the Insurers hereon, at the request of the Assured will
               submit to the jurisdiction of a Court of competent jurisdiction within the United States.
               Nothing in this Clause constitutes or should be understood to constitute a waiver of
               Insurers’ rights to commence an action in any Court of competent jurisdiction in the United
               States, to remove an action to a United States District Court, or to seek a transfer of a
               case to another court as permitted by the laws of the United States. It is further agreed
               that service of process in such suit may be made upon Mendes and Mount, 750 Seventh
               Avenue, new York, NY 10019-6829 and, that in any suit instituted against any one of
               them upon this contract, Insurers will abide by the final decision of such court or of any
               Appellate Court in the event of any appeal.



               The above-named are authorized and directed to accept service of process on behalf of
               Insurers in any such suit and/or upon the request of the Assured that they will enter a
               general appearance upon Insurers’ behalf in the event such a suit shall be instituted.



               Further, pursuant to any statute of any state, territory or district of the United States which
               makes provision therefor, Insurers hereon hereby designate the Superintendent,
               Commissioner or Director of Insurance or other officer specified for that purpose in the
               statute, or his successor or successors in office, as their true and lawful attorney upon
               whom may be served any lawful process in any action, suit or proceeding instituted by or
               on behalf of the Assured or any beneficiary hereunder arising out of this contract of
               insurance and hereby designate the above-named as the person to whom the said officer
               is authorized to mail such process or a true copy thereof.



18.    DUE DILIGENCE



       The Insured shall at all times act with due diligence to prevent or minimize the extent of any loss
       or damage to the property insured.



19.    AUTOMATIC ACQUISITION/CAPITAL ADDITIONS



       It is understood and agreed that this Policy is automatically extended to cover additional property
       and interests as described in this Policy, which may be acquired or otherwise become at the risk
       of the Assured during the period of this Policy, subject to the value of such additional property and
       interests not exceeding ten percent (10%) of the total insurable values.


Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 32 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

       In the event of coverage being required for additional property and/or interests where the total
       values at that time exceed ten percent (10%) of the total of the Insurable values, details of such
       additional property and/or interests are to be provided to Insurers for their consideration no later
       than ninety (90) days from the date the said additional property and/or interests have become at
       the risk of the Assured.



       Any premium adjustment shall be made in accordance with the Margin Clause at General
       Condition 20.


20.    MARGIN CLAUSE



       As soon as practicable after each anniversary date and/or the expiry date of this Policy, as
       applicable, the Assured shall file with insurers a statement of values declaring one hundred
       percent (100%) of the total values of all property insured by this Policy during the previous annual
       period.

       If the values reported in accordance with the above differ by more than ten percent (10%) from
       those reported at inception and/or the previous anniversary date, then the premium for the annual
       period shall be adjusted accordingly, calculated at pro rata of slip rates on the amount of such
       increase or decrease in values.



       If the values reported differ by less than ten percent (10%), there shall be no adjustment in
       premium.



21.    COINSURANCE

       This Policy is not subject to any coinsurance requirements.



22.    ADDITIONAL NAMED ASSUREDS, LOSS PAYEES AND MORTGAGEES



       All third parties having a direct interest in property insured hereunder as on file with Fulcro
       Insurance, Inc. and/or Willis, shall automatically be Additional Named Assureds hereunder.



       All other third parties including, but not limited to, loss payees and mortgagees who have an
       interest in property insured hereunder as on file with Fulcro Insurance, Inc. and/or Willis shall be
       automatically named as loss payees, and loss if any under this Policy shall be adjusted and
       payable in accordance with General Condition 3. and payable to the above loss payees as their
       interests may appear.

       Permission is granted to Fulcro Insurance, Inc. to issue Certificates of Insurance and/or Evidence
       of Insurance naming Additional Named Insureds, loss payees and mortgagees. Such Certificates
       and/or Evidences may contain waivers or rights of subrogation.
Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 33 of 60
                                                                                    Manuscript Policy Form
                                                                                                  F550936


       Subject to the terms and conditions of this Policy, the acts or omissions of the Assured shall not
       compromise, invalidate, abrogate or otherwise restrict the insurance provided for the benefit of
       any other Additional Insured, mortgagee or loss payee covered under this Policy.

23.    SEVERAL LIABILITY CLAUSE

       The subscribing Insurers’ obligations under policies to which they subscribe are several and not
       joint and are limited solely to the extent of their individual subscriptions. The subscribing Insurers
       are not responsible for the subscription of any co-subscribing insurer who for any reason does not
       satisfy all or part of its obligations.


24.    OFF PREMISES SERVICES CLAUSE


       Coverage under this Policy is extended to include Property Damage, Business Interruption Loss
       and/or Extra Expense as Insured hereunder incurred and/or sustained by the Assured as a result
       of physical loss or damage by the perils insured against under this Policy to property (excluding
       overhead transmission lines) of any suppliers or utility companies furnishing heat, light, power,
       gas, water, telephone or similar services to the insured’s premises.

25.    PROFESSIONAL FEES


       This policy is extended to include the reasonable expenses incurred by the Insured for the
       professional services of adjusters, auditors, accountants, architects and engineers, (except the
       Assured’s own employees or public adjusters) which are required in order to establish or to
       pursue a loss which is covered by this Policy.


26.    JOINT LOSS CLAUSE

       In the event of loss of or damage to property and a disagreement between the Insurers of this
       Policy and the Insurers of the Boiler and Machinery Policy with respect to:

       a. whether such loss or damage was caused by a peril insured against by said Policy or by a
          peril insured against by this Policy or,

       b. the extent of participation of this Policy and said Policy in a loss which is insured against,
          partially or wholly by either or both of said policies,

            the Insurers shall, upon written request of the Assured, pay their proportion to the Assured of
            one-half of said amount which is in disagreement,

       c.   The Assured agrees to continue to cooperate with the Insurers in connection with the
            resolution of the disagreement but not to intervene therein;

       d. The provisions of this condition shall not apply unless said Boiler and Machinery Policy is
          similarly endorsed; and

       e. Acceptance by the Assured of sums paid pursuant to the provisions of this agreement shall
          not operate to alter, waive, surrender or in any way affect the rights of the Assured against
          any of the insurers.


Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 34 of 60
                                                                                     Manuscript Policy Form
                                                                                                   F550936

                               PUERTO RICO ELECTRIC POWER AUTHORITY


                            PROPERTY AND BUSINESS INTERRUPTION INSURANCE



1.     INSURING AGREEMENT



       Subject to the Declarations, Limits and Sub-Limits of Liability, Policy period and the following
       terms and conditions, the Policy insures against All Risk of direct physical loss or damage
       occurring during the Policy period to Property Insured from any external cause except as hereafter
       excluded and whilst such property is situated in the territorial limits stated at Item 7. of the
       Declarations.

       This Policy also insures Business Interruption and Extra Expense, all as detailed in Addendum A
       of this Policy.

2.     PROPERTY INSURED

       The Property Insured under this Policy is as follows:

       All real and personal property of the Assured of every kind and description, owned, leased or
       rented, or in which the Assured may have an insurable interest; property of others in the
       Assured’s care, custody, and control or for which the Assured is legally or contractually liable;
       property of the Assured in the care, custody and control of others; the interest of the Assured in
       improvements and betterment to non-owned property; property in the course of construction,
       renovation, installation, erection or assembly and whilst in transit; including but not limited to all
       power generating facilities and allied equipment, boiler and machinery, electronic data processing
       equipment and media, valuable papers and records, personal property of officers and employees
       of the Assured while on the premises of the Assured, contractors’ equipment and stock.

3.     DEFINITIONS

       OCCURRENCE

               The term “Occurrence” shall mean one or more accidents, disasters or casualties, caused
               by or arising out of or following one event, subject to the following clarifying definitions of
               Explosion, Flood, Riot, Strike and Vandalism:

               i.      Explosion: In the event of a single explosion affecting more than one unit, all
                       losses shall be considered as one Occurrence.


               ii.     Flood: In respect of flood (which term shall mean physical loss or damage arising,
                       directly or indirectly, from the rising, including the overflowing or breaking of
                       boundaries, of lakes, ponds, reservoirs, rivers, harbors, streams or other bodies
                       of water, or the unusual and rapid accumulation of runoff of surface waters,
                       whether or not any of these are driven by wind), the Limit of Liability and
                       deductible shall apply to the amount of loss or damage which occurs during any
                       one period of seventy-two (72) hours, which shall be termed one Occurrence.



Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 35 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

               iii.    Riot, Strike and Vandalism: In respect of riot, strike and vandalism all loss or
                       damage to the property insured directly caused during the course of one strike
                       shall be termed one occurrence.


               Should any Occurrence referred to above extend beyond the expiration date of this Policy
               and commence prior to the expiration, the Insurers shall pay all losses occurring during
               such period as if such period fell entirely within the term of the Policy.



               The Insurers shall not be liable, however, for any loss caused by any Occurrence
               commencing before the effective date and time or after the expiration date and time of this
               Policy.



4.     PROPERTY EXCLUDED


       This Policy does NOT cover loss or damage to the following property:


       A.      Glass, glassware, statuary and marbles; fur, fur garments, jewelry
               and watches, jewels, pearls, precious and semi-precious stones, gold, silver, platinum,
               and other precious alloys or metals; it is agreed, however, that previous alloys or metals
               and other parts or articles of a fragile or brittle nature which form an integral part of the
               physical composition of any insured property is covered;



       B.      Land water (except water which is normally contained within any type of tank piping
               system on process equipment), trees, shrubs, plants, lawns and growing and standing
               crops; contents of aircraft and watercraft property during shipment by mail or air shipment
               exports shipments.


       C.      Excavations, grading, and fillings;


       D.      Automobiles, trucks, tractors, and other types of automotive equipment licensed to
               operate on public streets or highways, except while on premises owned, leased to or used
               by the Insured; it is also understood and agreed that equipment contained on or within
               such vehicles is covered;



       E.      Aircraft and watercraft;



       F.      Animals;



       G.      Securities, bullion, currency, money, stamps, bills, evidence of debt, letters of credit or
               credit cards;
Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 36 of 60
                                                                                    Manuscript Policy Form
                                                                                                  F550936



       H.      Ocean shipments laden on board export conveyance or under the protection of marine
               insurance, whichever occurs first, and import ocean shipments up to the point that they
               are discharged from import conveyance or marine insurance has ceased to cover,
               whichever occurs last;



       I.      Above ground, underground and submarine electrical transmission and distribution lines,
               poles and related equipment, including supporting structures, wires, conductors and
               cables, except where situated within one thousand (1000) feet of the Assured’s
               generating facilities. This exclusion does not apply either to all overhead or underground
               fiber optic cables.



5.     PERILS EXCLUDED



       This insurance does NOT cover loss, damage, or expenses directly or indirectly caused by:

       A.      Faulty material, faulty workmanship, latent defect, error or omission in design, plan or
               specifications unless a peril not otherwise excluded ensues.


       B.      Wear and tear, gradual deterioration or rust, mould, wet or dry rot, contamination, erosion,
               corrosion, improper packing, insects or vermin unless a peril not otherwise excluded
               ensues, and then only for the physical loss or damage caused by such ensuing peril;


       C.      Unexplained loss or mysterious disappearance of property (except property in the custody
               of bailees for hire), or shortage of property disclosed on taking inventory;


       D.      Any dishonest act done by or at the instigation of the Assured or an official, director or
               trustee of the Assured, pilferage appropriation, or concealment of any property covered
               due to any dishonest act of any employee or agent of the Insured whether working or not,
               or any person to whom the property covered may be entrusted other than bailees for hire;


       E.      Notwithstanding anything to the contrary contained herein, this Policy does NOT cover
               loss or damage directly or indirectly occasioned by, happening through or in consequence
               of war, invasion, acts of foreign enemies, hostilities (whether war be declared or not), civil
               war rebellion, revolution, insurrection, military or usurped power or confiscation or
               nationalization or requisition or destruction of or damage to property by or under the order
               of any government or public or local authority;


               However, this Exclusion shall not apply to;



               i.      loss directly caused by acts committed by an agent of any government, party or
                       faction engaged in wars, hostilities or other warlike operations, provided such
                       agent is acting secretly and not in connection with any operation of the armed
Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 37 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

                       forces (whether military, naval or air forces) in the country where the property is
                       situated, (but in no event shall this Policy include any loss or expense caused by
                       or resulting from any weapon of war employing atomic fission or radioactive force
                       whether in time of peace or war); and/or


               ii.     loss and/or damage and/or liability arising directly or indirectly from mines, bombs,
                       torpedoes, missiles or other weapons of war remaining from previous hostilities or
                       military exercises.


       F.      Nuclear reaction or nuclear radiation or radioactive contamination, all whether controlled
               or uncontrolled, or due to any act or condition incident to any of the foregoing, and
               whether such loss be direct or indirect, proximate or remote, or be in whole or in part
               caused by, contributed to, or aggravated by the peril(s) insured against in this Policy;
               however, subject to the foregoing and all provisions of this Policy, this Policy does insure:


               i.      Direct loss by fire resulting from nuclear reaction or nuclear radiation or
                       radioactive contamination but excluding all loss or damage caused by nuclear
                       reaction or nuclear radiation or radioactive contamination arising directly or
                       indirectly from that resulting fire; and
               ii.     loss or damage caused by sudden and accidental radioactive contamination,
                       including resultant radiation damage, from material used or stored or from
                       processes conducted on locations insured by this Policy, provided that at the time
                       of such loss there is neither a nuclear reactor capable of sustaining nuclear
                       fission in a self supporting chain reaction nor any new or used nuclear fuel on the
                       described premises;


       G.      Delay or loss of market, except as provided for in Addendum A of this Policy.


       H.      Named Windstorm (which term shall include physical loss or damage arising, directly or
               indirectly, from storm surge, or flood resulting therefrom).


       I.      Earthquake (which term shall include physical loss or damage arising, directly or indirectly
               from earthquake, volcanic eruption, shock, tremor, sinkhole collapse, tsunami, or any
               other earth movement).


       J.      Artificially generated electric current, including electric arcing, that disturbs electrical
               devices, appliances or wires unless fire or other peril not otherwise excluded ensues, and
               then only for the physical loss or damage caused by such fire.


       K.      Mechanical breakdown, including rupture or bursting caused by centrifugal force unless
               fire or other peril not otherwise excluded ensues, and then only for the physical loss or
               damage caused by such insured peril.


       L.      Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or
               leased to the assured or operated under the assured control unless fire or other peril not
               otherwise excluded ensues, and then only for the physical loss or damage caused by
               such insured peril.

Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 38 of 60
                                                                                    Manuscript Policy Form
                                                                                                  F550936



       M.      The use or misuse of the Internet or similar facility;


       N.      any electronic transmission of data or other information


       O.      any computer virus or similar problem


       P.      the use or misuse of any Internet address; website or similar facility;


       Q.      any data or other information posted on a website or similar facility;


       R.      any loss of data or damage to software (unless such loss or damage is caused by an
               earthquake, a fire, a flood, or a storm);


       S.      the functioning or malfunctioning of the Internet or similar facility, or of any Internet
               address, website or similar facility (unless such malfunctioning is caused by an
               earthquake, a fire, a flood, or a storm); or


       T.      any infringement, whether intentional or unintentional, of any intellectual property rights
               (including but not limited to trademark, copyright or patent).


   6. BASIS OF INDEMNIFICATION


       In the event of physical loss or damage to Property Insured hereunder by a peril insured, the
       amount payable under this Policy shall be calculated on the basis of the reinstatement or
       replacement of the property lost or damaged, subject to the following provisions:



       Reinstatement or replacement shall mean:



       (1)     where property is destroyed, the rebuilding of any buildings or the replacement by similar
               property of any other property, in either case in a condition equal to but not better or more
               extensive than its condition when new.


       (2)     where property is damaged, the repair of the damage and the restoration of the damaged
               portion of the property to a condition substantially the same as but not better or more
               extensive than its condition when new.




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 39 of 60
                                                                                  Manuscript Policy Form
                                                                                                F550936

       Reinstatement or replacement shall include the cost of architects’, surveyors’, adjusters and other
       legal and professional fees, expediting expenses, labor, materials and supplies and all other fees,
       taxes, duties and expenses necessarily incurred.



       The following more specific provisions shall apply, where applicable:

       A.      Valuable Papers:


               Valuable papers and records shall be valued at the cost to repair or replace the property
               with other of like kind and quality, including the cost of gathering and/or assembling
               information, but this shall not include the value of the information contained therein.

       B.      Electronic Data Processing Equipment and Media:


               Electronic data processing equipment shall be valued at the replacement cost new as of
               the date of replacement or, if not replaced, at actual cash value at the date of loss.

               It is understood that, due to market advances, the replacement equipment may be
               technologically superior to the equipment it replaces.

               Media shall be valued at the cost of blank materials plus the actual reproduction cost
               including the costs and expenses of researching, reproducing and returning such property
               to the same condition in which it was prior to loss.

       C.      Property of Others:


               Property of others shall be valued at the amount of the Insured’s liability imposed by law
               or assumed by contract prior to loss (including penalties), whether written or oral, but not
               to exceed the replacement cost.

       D.      Property in Transit:


               Property in transit shall be valued at the amount of the invoice, including prepaid or
               advanced freight, if any, the profit or commission of the Insured as selling agent and such
               other costs and charges as may have been accrued and become legally due since
               shipment, or at replacement cost new, whichever is greater.

       E.      Stock:


               Stock in process shall be valued at the cost of raw material and labor expended plus the
               proportion of overhead charges expended. Finished goods, including power, shall be
               valued at the regular cash selling price at the location of the loss, less all discounts and
               charges to which the property would have been subject had no loss occurred.

       F.      Business Interruption, Contingent Business Interruption and Extra Expense:


               As provided for in Addendum A to this Policy.



Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 40 of 60
                                                                                    Manuscript Policy Form
                                                                                                  F550936

       Special Provisions



       (1)     The work of reinstatement may be carried out upon another site and in any manner
               suitable to the requirements of the Insured subject to the liability of the Insurers not being
               thereby increased.


       (2)     If the Insured elects not to reinstate or replace lost or damaged property, the amount
               payable under this Policy shall be actual cash value on the date of loss or damage.


       (3)     Where any property is damaged or destroyed in part only then the liability of the Insurers
               shall not exceed the sum representing the cost which the Insurers could have been called
               upon to pay for reinstatement if such property had been wholly destroyed.


       (4)     Notwithstanding anything to the contrary contained in this Policy, the Insured shall have
               the option of replacing the damaged or destroyed property with technologically improved
               property provided that the cost of such property does not exceed the cost of reinstatement
               or replacement of the damaged or destroyed property. If the damaged or destroyed
               property is technologically obsolete or unavailable because it is no longer in production,
               the reinstatement or replacement cost shall be the cost new of property that will perform
               the same function as the damaged or destroyed property, including any reasonable
               betterment inherent in the design of such property.


7.     TRANSIT



       The Policy is extended to cover physical loss or damage to Property Insured in transit inland and
       by air, including:



       A.      from commencement of loading, including temporary storage, repair, delay, deviation,
               consignment or exhibition, continuously through to unloading and acceptance at the place
               of final destination;


       B.      property sold and shipped by the Insured under terms of F.O.B. point of origin or other
               terms usually regarded as terminating the shipper’s responsibility short of points of
               delivery;


       C.      where arising out of any unauthorized person(s) representing themselves to be the proper
               party(ies) to receive goods for shipment or to accept goods for delivery; and


       D.      where occasioned by the acceptance by the Insured or its agents or customers of
               fraudulent bills of lading, shipping and delivery orders, or similar documents.




Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 41 of 60
                                                                                     Manuscript Policy Form
                                                                                                   F550936

       The Assured may accept bills of lading or receipts from carriers, bailees, processors or
       warehousemen limiting or releasing their liability, but his Extension shall not inure to the benefit of
       any carrier, bailee, processor or warehouseman.



8.     RIOT AND STRIKE DAMAGE, VANDALISM, AND MALICIOUS DAMAGE



       This Policy is extended to cover loss of or damage to the property insured directly caused by:



       (1)     Any act committed in the course of a riot or civil commotion or disturbance of the public
               peace by any person taking part together with others; or


       (2)     Any willful act of any striker or locked-out worker done in furtherance of a strike or in
               resistance to a lock-out, whether or not such act is committed in the course of (1) above;
               or


       (3)     Any act of any lawfully constituted Authority for the purpose of suppressing, preventing or
               minimizing the consequences of any act as described at (1) or (2) above; or


       (4)     Vandalism and willful and malicious damage.


       Notwithstanding anything to the contrary herein, this Policy does NOT cover loss (whether
       temporary or permanent) of the insured property or any part thereof by reason of confiscation,
       requisition, detention, or legal or illegal occupation of such property or of any premises, vehicle or
       thing containing the same.

9.     PARTS


       When the property insured includes machinery consisting, when complete for sale or use, of
       several parts, then in the event of loss or damage to any part of such machine, the Insurer shall
       be liable for costs and expenses, including labor and forwarding charges, of replacing or repairing
       the lost or damaged part, but in no event for more than the insured value of the complete
       machine.


10.    DEMOLITION AND INCREASED COST OF CONSTRUCITON


       Following loss or damage by an insured peril under this Policy, this Policy is extended to cover:



       i.      the cost of demolition, site clearing and repair or reinstatement of undamaged insured
               property; and


       ii.     the additional cost of repair or reinstatement of lost or damaged property,
Policy Number: F550936
Effective Date: 3/21/2014
              Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 42 of 60
                                                                                      Manuscript Policy Form
                                                                                                    F550936



        which is incurred solely by reason of the necessity to comply with any building or other regulations
        under or framed in pursuance of any Act, statutory provision, law ordinance or regulation by any
        government or public authority relating to the reinstatement of property provided that:

        (a)     The amount recoverable under this Extension of Cover shall not include:


                i)    the cost in complying with any such Act, statutory provision,
                          law, ordinance or regulation where destruction or damage occurs prior to
                          inception of this Policy, or is not insured by this policy, or where notice to comply
                          has been served upon the Assured prior to the occurrence of any destruction or
                          damage.



                ii)   any increased rates, taxes, duties, charges, levies or
                          assessment as a result of complying with such Act, statutory provision, law,
                          ordinance or regulation.

        (b)     The work of reinstatement may be carried out wholly or partially upon another site,
                provided that the liability of the Insurers is not increased thereby.

        (c)     If the liability of the Insurers under this Policy, apart from this Extension, shall be reduced
                by the application of any of the terms and conditions of this Policy then the liability of the
                Insurers under this Extension, in respect of any such item, shall be reduced in like
                proportion.

11.     DEDUCTIBLES

        Each Occurrence under this Policy shall be adjusted separately and from the amount of such
        adjustment there shall be deducted the amount stated at Item 6 of the Declarations.

        Each claim for the time element portion of any Occurrence shall be adjusted separately. Time
        element shall mean business Interruption and all coverage contained within Addendum A of the
        Policy.


12.     PAIRS AND SETS

        In the event of loss or damage by the perils insured against under this Policy to any article or
        articles which are part of a pair or set, Insurers agree to pay the full amount of the value of such
        pair or a set. The Assured agrees to surrender the remaining article or articles of the pair or set to
        Underwriters. The Assured shall have the option of retaining the damaged article or articles and
        salvage credit to Insurers to be negotiated.

13.     FIRE BRIGADE CHARGES AND EXTINGUISHING EXPENSES

        If property insured under this Policy is destroyed or damaged by the perils insured against under
        this Policy, this Policy shall insure against:

        i.      fire brigade charges and other extinguishing expenses for which the Assured may be
                assessed; and

         ii.    loss of fire extinguishing materials expended.
Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 43 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936


14.    CONSEQUENTIAL LOSS ASSUMPTION CLAUSE

       The Insurers shall be liable for loss to Property insured caused by change of temperature or
       humidity or interruption of power, heat, air conditioning or refrigeration resulting from total or
       partial destruction of or damage to the power, heating, air conditioning, cooling or refrigerating
       apparatus, connections or supply pipes, by the perils insured against under this Policy.

15.    EXPEDITING EXPENSE

       Coverage under this Policy includes the reasonable extra cost of temporary repair and of
       expediting the repair of such damaged property of the Insured, including overtime and the extra
       costs of express or other rapid means of transportation, including air freight.

16.    REMOVAL OF DEBRIS

       This Policy includes the following costs which are necessarily and reasonably incurred by the
       Assured following any Property Insured being lost, damaged or destroyed as a result of a peril
       insured under this Policy:

       (1)     the removal and/or disposal of wreckage and/or debris and/or waste water and/or site
               clean up;

       (2)     the dismantling, demolishing or temporary storage of damaged and/or       undamaged
       property;

       (3)     the shoring up or propping up of damaged and/or undamaged property;

       (4)     the provision of access routes through damaged sites;

       (5)     the clearing of drains, sewers and service mains; and

       (6)     the provision and maintenance of lights, audible warnings, markers and barriers.

       This Extension further covers the expense necessarily incurred by the Assured for the removal of
       material or wreckage or debris of property not insured hereunder that is windblown, waterborne or
       otherwise deposited on the Assured’s premises.

       Notwithstanding the above, this Policy does not insure against the costs and expenses of
       decontamination or removal of pollutants on or under the Insured premises.

       It is agreed and understood that any payment under this Extension of Cover shall not increase
       Insurers’ total liability under this Policy as shown in Item 5 of the Declarations.

17.    SEEPAGE AND/OR           POLLUTION       AND/OR     CONTAMINATION         CLAUSE      NMA     1999B
       (AMENDED)

       Notwithstanding any provision in the Policy to which this condition is attached, this Policy does not
       insure against loss, damage, costs or expenses in connection with any kind or description of
       Seepage and/or Pollution and/or Contamination, direct or indirect, arising from any cause
       whatsoever.




Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 44 of 60
                                                                                  Manuscript Policy Form
                                                                                                F550936

       NEVERTHELESS:

       i.      If physical loss or damage to the property insured hereunder is cause by a peril insured
               under this Policy and such peril insured arises directly or indirectly from Seepage and/or
               Pollution and/or Contamination, then such physical loss or damage shall (subject to the
               terms, conditions and limitations of the Policy) be covered; and

       ii.     if the insured property is the subject of direct physical loss or damage for which Insurers
               have paid or agreed to pay then this Policy (subject to its terms, conditions and
               limitations) insures against direct physical loss or damage to the property insured
               hereunder caused by resulting Seepage and/or Pollution and/or Contamination.

       It is a condition precedent to recovery under this extension that Insurers shall have paid or agreed
       to pay for direct physical loss or damage to the property insured hereunder unless such payment
       is precluded solely by the operation of any deductible and that the assured shall give notice to the
       Insurers of intent to claim for cost or removal of debris or cost of clean up NO LATER THAN 12
       MONTHS AFTER THE DATE OF SUCH PHYSICAL LOSS OR DAMAGE.


18.    AUTHORITIES EXCLUSION

       This Policy does not cover expenses, fines, penalties or costs incurred or sustained by the
       Assured or imposed on the assured at the order of any Government Agency, court or other
       authority, in connection with any kind or description of environmental impairment including
       seepage or pollution or contamination from any cause.

19.    TEMPORARY REMOVAL

       This Policy includes subject to the following provisions, the property insured whilst temporarily
       removed for cleaning, renovation, repair or other similar purposes, elsewhere on the same or any
       other premises of the Assured, or elsewhere on any other premises, worldwide and in transit
       thereto and therefrom by road, rail or inland waterway.

       The amount recoverable under this Extension of Cover in respect of each item of property insured
       shall not exceed the amount which would have been recoverable had the physical loss or damage
       occurred in that part of the premises from which the property is temporarily removed.

       It is agreed and understood that any payment under this Extension of Cover shall not increase
       Insurers’ total liability under this Policy as shown in Item 5 of the Declarations.

20.    PROPERTY IN COURSE OF CONSTRUCTION

       This Policy shall automatically include coverage for new construction and/or reconstruction and/or
       additions and/or maintenance and/or modifications and/or work including materials, supplies and
       equipment utilized in such works and whether carried out at the Assured’s premises or at new
       premises, subject to the provisions of the Automatic Acquisitions and Capital Additions Clause at
       General Condition 19.

       Notwithstanding any other terms and conditions contained herein, this Policy shall only pay in
       excess of more specific construction insurance, if any, and the deductibles or retention applicable
       to this Policy shall not apply where the amount payable under such other insurance exceeds the
       deductibles or retention herein but in no case shall any loss be payable below the deductible or
       retention amount.



Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 45 of 60
                                                                                  Manuscript Policy Form
                                                                                                F550936

21.    PROPERTY AND PLANT TESTING AND COMMISSIONING CLAUSE

       This Policy covers property in course of construction (Clause 19). Acceptance of newly
       constructed property which has not been otherwise covered herein, is subject to the satisfactory
       completion of the following procedures:

       1)      Mechanical completion including testing;

       2)      Testing and commissioning;

       3)      Performance testing conforming to one hundred percent (100%) contract design criteria
               maintained by the entire plant in a stable and controlled manner for a continuous ongoing
               period of a minimum of seventy-two (72) hours duration. In complying with this condition,
               the expression “entire plant” shall be defined as the new property to be accepted including
               any existing property which has been the subject of alteration or modification in
               connection therewith.

       4)      Official acceptance by the Assured following formal hand over without reservation or
               waiver or guarantee conditions. It being understood that no outstanding equipment faults,
               punch list items, temporary structures or modifications remain that would affect the
               operating integrity of the plant.

       It is further noted and agreed that the above provisions do not apply to normal routine
       maintenance activities, scheduled turnarounds and activities as provided for within the Property in
       Course of Construction Clause (Clause19).




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 46 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

                                                 ADDENDUM A

                                          BUSINESS INTERRUPTION
                                            (GROSS EARNINGS)



       1.      INSURING CLAUSE

               Subject to the Sub-Limits stated in the Declarations, this Policy is extended to cover loss
               resulting directly from necessary INTERRUPTION OF BUSINESS caused by physical
               loss or damage, as insured by this Policy, and occurring during the term of this Policy, to
               the following:

               A.      real and/or personal property as insured by this Policy; and

               B.      Property of others, provided that such physical loss or damage to such property
                       wholly or partially prevents:

                       i.      a supplier of goods, materials, products and/or services to the Assured
                               from rendering their goods, materials, products and/or services; or

                       ii.     a receiver of goods, materials, products and/or services from the Assured
                               from accepting the Assured’s goods, materials, products and/or services.

       2.      BASIS OF INDEMNITY

               In the event of such loss or damage Insurers shall be liable under this Policy for:

               a.      In Respect of Business Interruption Loss:

                       the Actual Loss Sustained by the Assured resulting directly from such interruption
                       of business, but not exceeding the reduction in Gross Earnings less charges and
                       expenses which do not necessarily continue during the interruption of business;
                       and

               b.      In Respect of Extra Expense:

                       the amount incurred by the Assured in order to continue as nearly as practicable
                       the Normal conduct of the Assured’s business, being the excess (if any) of the
                       total cost chargeable to the conduct of the Assured’s business, over and above
                       the total cost that would normally have been incurred to conduct the business
                       during the same period had no loss occurred, the cost in each case to include
                       expense of using other property or facilities of other concerns or other necessary
                       emergency expenses, any salvage of such property remaining after resumption of
                       Normal operations being taken into consideration in the adjustment of any loss
                       hereunder.

                       Indemnity shall continue for only such length of time as would be required with
                       the exercise of due diligence and dispatch to rebuild, repair or replace such part
                       of the property as has been lost or damaged, commencing with the date of such
                       loss or damage and not limited by the date of expiration of this Policy.

                       Due consideration shall be given to the continuation of Normal charges and
                       expenses including all continuing payroll expenses, to the extent necessary to
Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 47 of 60
                                                                                  Manuscript Policy Form
                                                                                                F550936

                       resume operations of the Assured with the same quality of service which existed
                       immediately preceding the loss.

       2.      DEFINITIONS

               A.      GROSS EARNINGS

                       In respect of non-manufacturing or mercantile risks “Gross Earnings” are define
                       as the sum of:

                       a.      Total net sales, and

                       b.      Other earnings derived from the operation of the business less the cost of

                       c.      Merchandise sold including packaging materials therefor

                       d.      Materials and supplies consumed directly in supplying the service(s) sold
                               by the Assured, and

                       e.      Service(s) purchased from outsiders (not employees of the Assured) for
                               resale which do not continue under contract.

                       In respect of manufacturing risks “Gross Earnings” are defined as the sum of:

                       a.      The total net sales value of production

                       b.      Total net sales of merchandise, and

                       c.      Other earnings derived from operations of the business less the cost of

                       d.      Raw Stock from which such production is derived,

                       e.      Supplies consisting of materials consumed directly in the conversion of
                               such Raw Stock into finished Stock, or in supplying the services sold by
                               the Assured,

                       f.      Merchandise sold, including packaging materials therefor, and

                       g.      Service(s) purchased from outsiders (not employees of the Assured) for
                               resale which do not continue under contract.

                       No other costs shall be deducted in determining Gross Earnings.

                       In determining gross Earnings due consideration shall be given to the experience
                       of the business before the date of loss or damage and to the probable experience
                       thereafter had no loss occurred.


               B.      RAW STOCK

                       Is material in the state in which the Assured receives it for conversion into
                       Finished Stock.




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 48 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

               C.      STOCK IN PROCESS

                       Is Raw Stock which has undergone any aging, seasoning, mechanical or other
                       process of manufacture at the Assured’s premises but which has not become
                       finished Stock/power ready for supply.

               D.      FINISHED STOCK

                       Is stock manufactured by the Assured which in the ordinary course of the
                       Assured’s business is ready for supply, packing, shipment or sale.

               E.      MERCHANDISE

                       Is goods kept for sale by the Assured which are not the product of manufacturing
                       operations conducted by the Assured.

               F.      NORMAL

                       Is the condition that would have existed had no loss occurred.

       3.      CONDITIONS


               A.      DIRECT DAMAGE

                       In respect of loss under this Policy resulting from physical loss or damage to real
                       and personal property as insured by this Policy, no claims shall be sustained
                       under this Extension resulting from the necessary interruption of business unless
                       and until a loss has been paid, or liability admitted, in respect of such physical
                       loss or damage.

                       This Condition shall not apply if no such payment shall have been made nor
                       liability admitted solely owing to the operation of a Deductible in this Policy
                       excluding liability for losses below a specified amount.


               B.      RESUMPTION OF OPERATIONS

                       If the Assured could reduce the loss resulting from the interruption of business:

                       i.      by complete or partial resumption of operation of the property whether or
                               not such property be lost or damaged, or

                       ii.     by making use of Merchandise or other property at the Assured’s
                               locations or elsewhere,

                       and

                       iii.    in respect of manufacturing risks, by making use of Stock (Raw, In
                               Process of Finished) at the Assured’s locations or elsewhere.

                       such reduction shall be taken into account in arriving at the amount of loss
                       hereunder.



Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 49 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

               C.      EXPENSES TO REDUCE LOSS

                       This Policy also covers such expenses as are necessarily incurred for the
                       purpose of reducing loss under this Policy (except expenses incurred to
                       extinguish a fire) and in respect of manufacturing risks, such expense, in excess
                       of Normal, as would necessarily be incurred in replacing any finished Stock/power
                       used by the Assured to reduce loss under this Policy; but in no event to exceed
                       the amount by which loss under this Policy is thereby reduced.

               D.      FINISHED STOCK/POWER READY FOR SUPPLY

                       In respect of manufacturing risks, Insurers shall not be liable under this Policy for
                       any loss resulting from loss of or damage to finished Stock/power ready for supply
                       nor for the time required to reproduce such Finished Stock.

               E.      SPECIAL EXCLUSIONS

                       Insurers shall not be liable under this Policy for any increase of loss which may be
                       occasioned by:

                       i.      the suspension, lapse or cancellation of any license, lease contract,
                               order, or any written or oral agreement;

                       ii.     interference at the described premises with rebuilding or replacing the
                               property, or with the resumption or continuance of the business
                               operations of the Assured, by strikers or other persons; or

                       iii.    any other consequential or remote loss.

               F.      NON PRODUCTIVE PROPERTY

                       If the real and/or personal property sustaining loss or damage does not produce
                       an income the actual loss sustained shall be the continuing fixed charges and
                       expenses directly attributable to such non-productive property.

               G.      PROPERTY IN COURSE OF CONSTRUCTION

                       In determining gross Earnings with respect to property in course of construction
                       due consideration shall be given to the available experience after completion of
                       the construction, erection, installation or assembly, or if such experience is not
                       available to the level of operations which could reasonably have been anticipated
                       had no loss occurred.

       4.      OTHER CONDITIONS

               A.      DENIAL OF ACCESS

                       This Policy shall include loss sustained during a period of time not exceeding
                       eight (8) weeks as a direct result of damage by an insured peril which shall
                       prevent or hinder the use of the Assured’s real or personal property and/or the
                       Assured’s premises or access thereto, whether or not the premises or property of
                       the Assured therein shall be lost, destroyed or damaged.




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 50 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

               B.      INTERRUPTION BY CIVIL OR MILITARY AUTHORITY

                       This Policy shall include loss sustained during a period of time not exceeding
                       eight (8 weeks when, as a direct result of damage by a peril insured against,
                       access to the Assured’s real or personal property and/or the Assured’s premises
                       is prohibited by order of civil, federal, local or military authority.

               C.      IMPOUNDED WATER

                       This Policy is extended to insured loss sustained during the interruption of
                       business resulting from water used as a raw material or used for power or other
                       manufacturing purposes is released from storage as a result of a peril insured by
                       this Policy.

               D.      EXTENDED PERIOD OF INDEMNITY EXTENSION

                       Subject to the terms, conditions and exclusions of this Policy and to the following
                       conditions, the Business Interruption and/or Extra Expense and/or Rental Income
                       coverage provided by this Policy is extended to provide coverage for the
                       additional length of time required to restore the business of the Assured to the
                       condition that would have existed had no loss occurred, commencing on either:

                       i.      the date on which Insurers’ liability would otherwise terminate, or

                       ii.     the date on which rebuilding, repairing or replacement of such property as
                               has been lost, damaged or destroyed is actually completed,

                       whichever is the later.

                       Insurers’ liability under this Extension shall terminate not later than three hundred
                       and sixty-five (365) days from the commencement date set forth above.

               E.      SOFT COSTS

                       Subject to the terms, conditions and exclusions of this Policy, this Policy is
                       extended to cover, during the period of time required to rebuild, repair or replace
                       property under construction which has been lost, damaged or destroyed
                       (including any Extended Period of Indemnity), those additional expenses relating
                       to such construction project over the above those costs which would have been
                       incurred had no loss or damage taken place, including but not limited to interest
                       payments on financing under a loan agreement and real estate taxes accruing
                       during the period of delay.

               F.      TAX TREAMENT

                       It is agreed that this Policy shall include the loss sustained by the Assured in the
                       event that the tax treatment of business interruption loss proceeds differs from the
                       tax treatment of profits that would have been earned by the Insured had no loss
                       occurred.

               G.      RESEARCH AND DEVELOPMENT

                       In the event of loss or damage to Real and Personal Property of the Assured by
                       an insured peril which results in an interruption of research and development

Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 51 of 60
                                                                                  Manuscript Policy Form
                                                                                                F550936

                       activities which in themselves would not have produced income during the Period
                       of Indemnity, this Policy shall cover:

                       A.      the continuing fixed charges and expenses (including ordinary payroll),
                               directly attributable to such research and development activities; and

                       B.      the cost of repeating the research and development activity which has
                               been interrupted, including the necessary Extra Expense to reduce the
                               amount of time lost as a result of the interruption.

               H.      INCREASED TIME TO REBUILD

                       Insurers shall also be liable for loss due to the additional period of time required
                       for repairing, replacing, reinstating, constructing or reconstructing any portion of
                       the property which sustains loss or damage where such damage is occasioned by
                       the enforcement of the minimum requirements of any law, by-law, regulation or
                       ordinance regulating same.

               I.      RENTAL INCOME EXTENSION

                       Subject to the terms, conditions and exclusions of this Policy, and to the following
                       terms and conditions, this Policy also covers:

                       The actual loss sustained by the Assured resulting directly from necessary
                       untenantability caused by damage to or destruction of real or personal property
                       (at the described locations) by the perils insured against during the term of this
                       Policy, but not exceeding the reduction in Rental Income less charges and
                       expenses which do not necessarily continue during the period of untenantability,
                       for only such length of time as would be required with the exercise of due
                       diligence and dispatch to rebuild, repair or replace such part of the described
                       property as has been damaged or destroyed, commencing with the d ate of
                       damage or destruction and not limited by the date of expiration of this Policy.

                       For the purpose of this extension “Rental Income” is defined as the sum of:

                       (a)     The anticipated gross rental income from tenant occupancy of the
                               described property as furnished and equipped by the Assured, and

                       (b)     The amount of all charges which are the legal obligations of the tenants
                               and which would otherwise be obligations of the Assured, and

                       (c)     The fair rental value of any portion of such property which is occupied by
                               the Assured.

                       In determining Rental Income due consideration shall be given to the rental
                       experience before the date of damage or destruction and the probable experience
                       thereafter had no loss occurred.

               J.      ACCOUNTS RECEIVABLE

                       This Policy covers, as the result of loss or damage by an insured peril to the
                       Assured’s records of accounts receivable:

                       A.      all sums due to the Assured from customers, provided the Assured is
                               unable to effect collection thereof;
Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 52 of 60
                                                                                  Manuscript Policy Form
                                                                                                F550936


                       B.      interest charges on any loan to offset impaired collections pending
                               repayment of such sums made uncollectible by such loss or damage;

                       C.      any necessary collection expense in excess of normal collection cost in
                               order to reduce loss; and

                       D.      other expenses, when reasonably incurred by the Assured in re-
                               establishing records of accounts receivable following such Damage.

                       Where there is proof that a loss of records of accounts receivable has occurred
                       but the Insured cannot more accurately establish the total amount of accounts
                       receivable outstanding as of the date of such loss, such amount shall be
                       computed as follows:

                       i.      The monthly average of accounts receivable during the last available
                               twelve (12) months, shall be adjusted in accordance with the percentage
                               increase or decrease in the twelve (12) months average of monthly gross
                               revenues which may have occurred in the interim.

                       ii.     The monthly amount of accounts receivable thus established shall be
                               further adjusted in accordance with any demonstrable variance from the
                               average for the particular month in which the loss occurred, due
                               consideration also being given to the normal fluctuations in the amount of
                               accounts receivable within the fiscal month involved.

                       There shall be deducted from the total amount of accounts receivable, however
                       established, the amount of such accounts evidenced by records not lost or
                       damaged, or otherwise established or collected by the Assured, and an amount to
                       allow for probable bad debts which would normally have been uncollectible by the
                       Assured.

               L.      LEASEHOLD INTEREST

                       Subject to the terms, conditions and exclusions of this Policy and to the following
                       conditions, this Policy is extended to cover the pro rata proportion from the date
                       of loss to expiration date of the lease (to be paid without discount) on the
                       Assured’s interest in:

                       a.      the amount of bonus paid by the Assured for the acquisition of the lease
                               not recoverable under the terms of the lease for the unexpired term of the
                               lease;

                       b.      improvements and betterments to real property during the unexpired term
                               of the lease which is not covered elsewhere in this Policy;

                       c.      the amount of advance rental paid by the Assured and not recoverable
                               under the terms of the lease for the unexpired term of the lease; and

                       d.      the Interest of the Assured as Lessee shall be paid for the first three
                               months succeeding the date of the loss and the net lease Interest shall be
                               paid for the remaining months of the unexpired lease,

                       when property is rendered wholly or partially untenantable by any of the perils
                       covered herein during the term of this Policy and the lease is cancelled by the
Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 53 of 60
                                                                                 Manuscript Policy Form
                                                                                               F550936

                       lessor in accordance with the conditions of the lease or by statutory requirements
                       of the state in which the damaged or destroyed property is located.


                       Definitions:

                       The following terms, wherever used in this Extension shall mean as follows:

                       i.      the “Interest of the Insured as Lessee”.

                               a)      the excess of the rental income of similar premises over the
                                       actual rental payable by the lessee (including any maintenance or
                                       operating charges paid by the lessee) during the unexpired term
                                       of the lease;

                               b)      the rental Income earned by the Assured from sublease
                                       agreements, to the extent not covered under any other Extension
                                       of the Policy, over and above the rental expenses specified in the
                                       lease between the Assured and the lessor.



                       ii.     “Net Lease Interest”.

                               that sum, which placed at eight percent (8%) interest compounded
                               annually, will be equivalent to the Interest of the Insured as Lessee.

                       Exclusion

                       Insurers shall not be liable for any increase of loss which may be occasioned by
                       the suspension, lapse or cancellation of any license or by the Assured exercising
                       an option to cancel the lease.




Policy Number: F550936
Effective Date: 3/21/2014
               Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 54 of 60
                                                                                       Manuscript Policy Form
                                                                                                     F550936


                                                ADDENDUM B

                                       ASBESTOS ENDORSEMENT


Notwithstanding anything to the contrary contained in this Policy, and subject to a sub-limit of USD
1,000,000, this Policy is extended to insure asbestos physically incorporated in an insured building or
structure, but only that part of the asbestos which has been physically damaged during the Policy period
to the extent that it can no longer fulfill its original function by one of these listed perils:

Fire; Smoke; Explosion; Lightning; Hail; Earthquake; Direct Impact of vehicle, aircraft or vessel; riot or civil
commotion; Vandalism or malicious mischief; or Leakage or accidental discharge of fire protective
equipment.

This coverage is subject to all limitations in the Policy to which this Addendum is attached and, in addition,
the following specific limitations apply:

1.      The said building or structure must be insured under this Policy for damage by that listed peril.

2.      The listed peril must be the immediate, sole cause of the damage to the asbestos.

3.      The Assured must inspect the building or structure and report to Insurers the existence and cost
        of the damage within one year after the listed peril first damaged the asbestos. Any damage
        reported more than one year after the last day of the Policy period is not insured.

4.      Insurance under this Policy in respect of asbestos shall not include any sum relating to:

        i)       faults in the asbestos or its design or workmanship;

        ii)      asbestos not physically damaged by the listed peril;

        iii)     actions taken to protect human health or property; or

        iv)      standard or requirements set by any government or regulatory authority.

        Except as set forth above, this Policy does not insure asbestos or any sum relating thereto.




Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 55 of 60
                                                                                   Manuscript Policy Form
                                                                                                 F550936

                                                   ADDENDUM C

          RADIOACTIVE CONTAMINATION AND EXPLOSIVE NUCLEAR ASSEMBLIES EXCLUSION
                                         CLAUSE

                 (Approved by Lloyd's Underwriters' Non-Marine Association)

This Policy does not cover

(a) loss or destruction of or damage to any property whatsoever or any loss or expense whatsoever
    resulting or arising therefrom or any consequential loss

(b) any legal liability of whatsoever nature

    directly or indirectly caused by or contributed to by or arising from

   (i) ionising radiations or contamination by radioactivity from any nuclear fuel or from any nuclear
       waste from the combustion of nuclear fuel

   (ii) the radioactive, toxic, explosive or other hazardous properties of any explosive nuclear assembly
        or nuclear component thereof.


4/4/68

NMA1622




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 56 of 60
                                                                                    Manuscript Policy Form
                                                                                                  F550936

                                                  ADDENDUM D


                            WAR AND TERRORISM EXCLUSION ENDORSEMENT



       Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it
       is agreed that this insurance excludes loss, damages cost or expense of whatsoever nature
       directly or indirectly caused by, resulting from or in connection with any of the following regardless
       of any other cause or event contributing concurrently in any other sequence to the loss:

       1. War, invasion, acts of foreign enemies, hostilities warlike operations (whether war be declared
          or not), civil war, rebellion, revolution, insurrection, civil commotion assuming the proportions
          of or amounting to an uprising, military or usurped power, or

       2. any act of terrorism.



       3. For the purpose of this endorsement an act of terrorism means an act, including but not
          limited to the use of force or violence and/or the threat thereof, of any person or groups (s) of
          persons, whether acting alone or on behalf of or in connection with any organizations(s) or
          government(s), committed for political, religious, ideological or similar purposes including the
          intention to influence any governmental/or to put the public, or any section of the public, in
          fear.

       This endorsement also excludes the loss, damage, cost or expense of whatsoever nature directly
       or indirectly caused by, resulting from or in connection with any action taken in controlling,
       preventing, suppressing or in any way relating to 1 and/or 2 above.

       If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is
       not covered by this insurance the burden of proving the contrary shall be upon the Assured.

       In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder
       shall remain in full force and effect.

       08/10/01
       NMA2918




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 57 of 60
                                                                    Manuscript Policy Form
                                                                                  F550936

                                        ADDENDUM E




                            DELETED - DELETED - DELETED - DELETED




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 58 of 60
                                                                      Manuscript Policy Form
                                                                                    F550936



                                          ADDENDUM F

                                   Definition of Named Windstorm


       Named windstorm means any storm or weather disturbance identified by name by the US
       National Hurricane Center.




Policy Number: F550936
Effective Date: 3/21/2014
            Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 59 of 60
                                                                                  Manuscript Policy Form
                                                                                                F550936



                                            ADDENDUM G

                            SANCTION LIMITATION AND EXCLUSION CLAUSE



       No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim
       or provide any benefit hereunder to the extent that the provision of such cover, payment of such
       claim or provision of such benefit would expose that (re)insurer to any sanction, prohibition or
       restriction under United Nations resolutions or the trade or economic sanctions, laws or
       regulations of the European Union, United Kingdom or United States of America.



LMA3100
15 September 2010




Policy Number: F550936
Effective Date: 3/21/2014
             Case 3:19-cv-01544 Document 1 Filed 06/03/19 Page 60 of 60
                                                                                      Manuscript Policy Form
                                                                                                    F550936

                                               ADDENDUM H

                                    DATA CORRUPTION EXCLUSION

Notwithstanding any provision in the policy to which this endorsement is attached or any Underlying
Excess or Primary policy listed in the Declarations, this policy does not insure against Damage or
Consequential loss directly or indirectly caused by, consisting of, or arising from:
1. Any functioning or malfunctioning of the Internet or similar facility, or of any intranet or private network
or similar facility,
2. Any corruption, destruction, distortion, erasure or other loss or damage to data, software, or any kind of
programming or instruction set,
3. Loss of use or functionality whether partial or entire of data, coding, program, software, any computer or
computer system or other device dependent upon any microchip or embedded logic, and any ensuing
liability or failure of the Insured to conduct business.

This Endorsement shall not exclude subsequent damage or Consequential loss, not otherwise excluded,
which itself results from a Defined Peril. Defined Peril shall mean: Fire, Lightning, Earthquake, Explosion,
Falling Aircraft, Flood, Smoke, Vehicle Impact, Windstorm or Tempest.
Such Damage or Consequential loss described in 11 2, or 3 above is excluded regardless of any other
cause that contributed concurrently or in any other sequence.




Policy Number: F550936
Effective Date: 3/21/2014
